--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.5
 
 
PARKVALE SAVINGS BANK
AMENDED AND RESTATED EXECUTIVE DEFERRED COMPENSATION PLAN




ARTICLE I


PREAMBLE


Effective as of December 20, 2007, the Parkvale Savings Bank (the “Bank”)
Executive Deferred Compensation Plan (the “Prior Plan”) was amended and restated
in its entirety.  The effective date of the Prior Plan was July 1, 1994, which
was subsequently amended and restated effective as of January 1, 1998.  The
amended and restated plan shall be known as the Parkvale Savings Bank Amended
and Restated Executive Deferred Compensation Plan (the “Plan”) and shall in all
respects be subject to the provisions set forth herein.  The purpose of this
Plan is to provide specified benefits to a select group of management or highly
compensated employees.


This Plan amends and restates the Prior Plan in its entirety as hereinafter set
forth in order to comply with the requirements of Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”), including the final regulations
issued by the Internal Revenue Service in April 2007, with none of the benefits
payable under this Plan to be deemed grandfathered for purposes of Section 409A
of the Code.  The Plan has been and shall continue to be operated in compliance
with Section 409A of the Code.  The provisions of the Plan shall be construed to
effectuate such intentions.


The Bank has herein restated the Plan with the intention that the Plan shall at
all times be characterized as a “top hat” plan of deferred compensation
maintained for a select group of management or highly compensated employees, as
described under Sections 201(2), 301(a)(3) and 401(a)(1) of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”).  The provisions of
the Plan shall be construed to effectuate such intentions.


ARTICLE II
DEFINITIONS AND USAGE
 


Section 2.1. Administrator. The committee appointed to administer the Plan by
the Board.


Section 2.2. Board.  The Board of Directors of the Employer.


Section 2.3. Change in Control. “Change in Control” shall mean a change in the
ownership of Parkvale Financial Corporation (the “Company”) or the Bank, a
change in the effective control of the Company or the Bank or a change in the
ownership of a substantial portion of the assets of the Company or the Bank, in
each case as provided under Section 409A of the Code and the regulations
thereunder.


Section 2.4. Compensation. The term Compensation means all of each Participant’s
Compensation as defined in Section 415(c)(3) of the Code and Treasury
Regulations Sections 1.415-2(d)(2) and (3) (and any successor regulation).
Notwithstanding the above, Compensation shall include any amount which is
contributed by the Employer pursuant to a salary reduction agreement and which
is not includible in the gross income of the Employee under Sections 125,
402(e)(3), 402(h) or 403(b) of the Code. Notwithstanding the above, for purposes
other than allocations pursuant to provisions providing for permitted disparity
and/or Top-Heavy allocations, Compensation shall be determined by excluding the
following:
 

--------------------------------------------------------------------------------


 


•            Fringe benefits (cash and non-cash)
•            Reimbursements, or other expense allowances
•            Moving expenses


Compensation shall include only that Compensation which is actually paid to the
Participant during the determination period. Except as provided elsewhere in
this Plan, the determination period shall be the Plan Year.


Section 2.5 Deferral Account.  The term Deferral Account shall mean the account
established for each Participant pursuant to Article IV of this Plan.


Section 2.6 Deferral Benefits.  The term Deferral Benefits shall have the
meaning set forth in Section 5.1 of this Plan.


Section 2.7 Deferral Contribution.  The term Deferral Contribution shall have
the meaning set forth in Section 4.2 of this Plan.
 
            Section 2.8  Effective Date. The effective date of this Plan is
December 20, 2007, which was originally effective as of July 1, 1994 and was
subsequently amended and restated effective as of January 1, 1998.


Section 2.9 Employee.  The term Employee shall have the meaning set forth in the
Retirement Plan.


Section 2.10. Employer. The term Employer shall have the meaning set forth in
the Retirement Plan.


Section 2.11. Entry Date. The term Entry Date means the first day of January
next following the date the Employee meets the eligibility requirements of
Section 3.1, provided said Employee is still employed as of such date.


Section 2.12. Insolvent. The Employer shall be considered “Insolvent” for
purposes of this Plan if (i) the Employer is unable to pay its debts as they
become due, or (ii) the Employer is subject to a pending proceeding as a debtor
under the United States Bankruptcy Code.


Section 2.13. Participant. An Employee that satisfies the requirements provided
in Section 3.1 of this Plan.


Section 2.14. Payment Date. The date on which the benefits accrued under this
Plan are payable to a particular Participant.


2

--------------------------------------------------------------------------------


 
Section 2.15 Payment Election Form.  The term Payment Election Form shall have
the meaning set forth in Section 5.1 of this Plan.


Section 2.16 Payment Events.  The term Payment Events shall have the meaning set
forth in Section 5.1 of this Plan.


        Section 2.17. Plan Year. Plan Year means the Plan’s accounting year of
twelve (12) months commencing January 1st of each year and ending the following
December 31st.


        Section 2.18. Retirement Plan. The Parkvale 401(k) Plan, which is a
qualified retirement plan under Sections 401(a) and 401(k) of the Code,
maintained by the Bank.


        Section 2.19. Select Group of Management.  Senior Vice Presidents and
above who the Administrator determines to be part of the select group of
management or highly compensated Employees of the Employer, as determined under
Department of Labor rules and regulations.


Section 2.20.  Separation from Service.  “Separation from Service” means a
termination of a Participant’s services (whether as an employee or as an
independent contractor) to the Company and the Bank for any reason other than
death or Total and Permanent Disability.  Whether a Separation from Service has
occurred shall be determined in accordance with the requirements of Section 409A
of the Code based on whether the facts and circumstances indicate that the
Company, the Bank and the Participant reasonably anticipated that no further
services would be performed after a certain date or that the level of bona fide
services the Participant would perform after such date (whether as an employee
or as an independent contractor) would permanently decrease to no more than
twenty percent (20%) of the average level of bona fide services performed
(whether as an employee or an independent contractor) over the immediately
preceding thirty-six (36) month period.


Section 2.21. Total and Permanent Disability. “Total and Permanent Disability”
shall mean a Participant (i) is unable to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment
which can be expected to result in death or can be expected to last for a
continuous period of not less than twelve months; or (ii) is, by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than twelve months, receiving income replacement benefits for a period of not
less than three months under an accident and health plan covering employees of
the Employer (or would have received such benefits if the Participant was
eligible to participate in such plan).  The determination of the Board as to
Total and Permanent Disability shall be binding on a Participant.


Section 2.22. Usage. Except where otherwise indicated by the context, any
masculine terminology used herein shall also include the feminine and vice
versa, and the definition of any term herein in the singular shall also include
the plural, and vice versa.


3

--------------------------------------------------------------------------------


 
ARTICLE III
ELIGIBILITY


Section 3.1. Eligibility. An Employee will be eligible to participate in this
Plan in accordance with Article IV, if the Employee is part of a Select Group of
Management and is authorized by the Administrator to participate in the Plan.


Section 3.2. Effective Date of Participation. Employees are eligible to enter
the Plan on the next Entry Date following the date on which the Employee has met
the eligibility requirements set forth in Section 3.1 of this Plan.


ARTICLE IV
BENEFIT ACCOUNT


Section 4.1. Establishment of Participant’s Account. The Administrator shall
establish and maintain a Deferral Account as a bookkeeping entry in the name of
each Participant to which the Administrator shall credit all amounts allocated
to each such Participant as set forth herein.


Section 4.2. Participant Deferral Contributions. Each Plan Year, each
Participant may authorize the Employer to reduce his Compensation by any
specific amount or percentage as specified in a deferral election form in effect
for that year (in lieu of receiving cash compensation), and to have such amount
credited to the Participant’s account as a Participant deferral contribution
(the “Deferral Contribution”). A deferral election form must be provided to the
Administrator no later than the December 31st of the year preceding the year in
which the form will be in effect.  Each Participant has the option of changing
or ceasing his Deferral Contribution, effective the first day of the next Plan
Year. An election to defer a percentage or dollar amount of Compensation for any
Plan Year shall apply for subsequent Plan Years until changed by the
Participant. Written notification of any such change must be given by the
Participant to the Administrator at least 30 days prior to the next Plan Year
affected by the modification.


Section 4.3. Employer Discretionary and Matching Contributions. Each Plan Year,
the Employer, at its discretion as determined by the Board, may credit to the
account of all Participants an additional amount. The additional amount so
contributed shall be allocated to each Participant’s account in the same
proportion that each such Participant’s Compensation for such Plan Year bears to
the total Compensation paid to all Participants for such year. The Employer
shall also match 50% of the Deferral Contribution on the first 6% of salary
deferred, less amounts deferred and matched under the Retirement Plan.


Section 4.4. Unforeseeable Emergency.  Notwithstanding anything in the Plan to
the contrary, in the event that, upon written petition of the Participant, the
Administrator determines, in its sole discretion, that the Participant has
suffered an unforeseeable emergency, the Bank may thereupon pay to the
Participant, within 60 days following such determination, such amount as it
deems necessary to meet the unforeseeable emergency.  A distribution on account
of an unforeseeable emergency may not be made to the extent that such emergency
is or may be (1) relieved through reimbursement or compensation from insurance
or otherwise or (2) by liquidation of the Participant’s assets, to the extent
the liquidation of such assets would not cause severe financial hardship.  A
payment under this Section 4.4 of the Plan may not be in excess of the value of
a Participant’s account if the Participant had a Separation from Service on the
date of such determination of unforeseeable emergency by the
Administrator.  Distributions because of an unforeseeable emergency must be
limited to the amount reasonably necessary to satisfy the emergency need (which
may include amounts necessary to pay any federal, state, local, or foreign
income taxes or penalties reasonably anticipated to result from the
distribution).  For purposes of the Plan, an unforeseeable emergency is a severe
financial hardship to the Participant resulting from (a) an illness or accident
of the Participant, the Participant’s spouse, or a dependent of the Participant
(within the meaning of Section 152(a) of the Code), (b) loss of the
Participant’s property due to casualty (including the need to rebuild a home
following damage to a home not otherwise covered by insurance, for example, not
as a result of a natural disaster), or (c) other extraordinary and unforeseeable
circumstances arising as a result of events beyond the control of the
Participant.  The decision of the Administrator as to whether or not to permit a
distribution based upon an unforeseeable emergency shall be final and binding.
 
 
4

--------------------------------------------------------------------------------


 
Section 4.5. Valuation of Account. The value of each Participant’s Deferral
Account as from time to time determined (but determined at least once annually)
shall be the fair market value, based on an accrual basis of accounting, of the
balance of the Participant’s account as determined under Article IV of this
Plan. The return on investment of each account balance in the plan will be based
upon historical rates of return for the Retirement Plan for that Plan Year.


ARTICLE V
PAYMENT OF BENEFITS


Section 5.1. Amount of Benefits Payable. The value of each Participant’s
account, as determined under Article IV of this Plan on the Payment Date, shall
determine and constitute the basis for the value of the benefits payable to each
Participant under this Plan (the “Deferral Benefits”).  The Deferral Benefits
shall be payable upon any of the following events indicated on the form used by
the Participant to select his or her payment events (the “Payment Election
Form”) or, if more than one event is selected, upon the first to occur of the
events selected:  (a) death, (b) Total and Permanent Disability, (c) a
Separation from Service for reasons other than death or Total and Permanent
Disability, (d) a Change in Control, (e) a specified date that is subsequent to
the Participant’s 55th birthday, or (f) an unforeseeable emergency as set forth
in Section 4.4 above (collectively, the “Payment Events”).  The Deferral
Benefits shall be distributed as set forth in Article V of this Plan.


Section 5.2. Form of Benefit Payments. The form of benefit payment may be in a
single lump sum payment or in annual installment payments not in excess of ten
years, as specified on a Participant’s Payment Election Form.


Section 5.3.  Payment Dates.  If the Deferral Benefits are to be paid in a
single lump sum payment, the lump sum shall be paid as follows:  (i) in the
event of death or Total and Permanent Disability, within 60 days after the
Administrator has received notification of the Participant’s death or Total and
Permanent Disability, (ii) in the event of a Separation from Service for reasons
other than death or Total and Permanent Disability, on the first day of the
month following the lapse of six months after the date of the Separation from
Service, or (iii) in the event of a Change in Control, in a single lump sum
payment within ten business days following the Change in Control.  If the
Deferral Benefits are to paid in annual installments, then the first annual
installment shall be paid as follows:  (A) in the event of death or Total and
Permanent Disability, within 60 days after the Administrator has received
notification of the Participant’s death or Total and Permanent Disability, (B)
in the event of a Separation from Service for reasons other than death or Total
and Permanent Disability, on the first day of the month following the lapse of
six months after the date of the Separation from Service, or (C) in the event of
a Change in Control, within ten business days following the Change in
Control.  All subsequent annual installments shall be paid on the annual
anniversary date of the first installment, commencing with the year following
the year in which the first annual installment was paid.  Payments as of a
specified date or dates shall be made on the dates selected on a Participant’s
Payment Election Form, and payments resulting from an unforeseeable emergency
shall be made in accordance with Section 4.4.
 
 
5

--------------------------------------------------------------------------------


 
Section 5.4.   Amount of Each Annual Installment.  The dollar amount of each
annual installment paid to a Participant or his or her beneficiaries shall be
determined by multiplying the value of the Participant’s Deferral Account as of
the business day immediately preceding such Payment Date by a fraction.  The
numerator of the fraction shall in all cases be one, and the denominator of the
fraction shall be the number of annual installments remaining to be paid to the
Participant or his or her beneficiaries, including the installment for which the
calculation is being made. For example, if a Participant elected to receive 10
annual installments, the amount of the first annual installment shall be 1/10th
of the Participant’s Deferral Account, the second annual installment shall be
1/9th of the then remaining Deferral Account, and so on.


Section 5.5.   Prior Elections.  Any payment elections made by a Participant
before January 1, 2005 shall continue in effect until such time as the
Participant makes a subsequent payment election pursuant to Section 5.6 or 5.7
below and such payment election becomes effective as set forth below.  If no
payment election was previously made, then the current payment election shall be
deemed to be as follows:  (i) in the event of a Separation from Service, a
single lump sum payment as of the first day of the month following the lapse of
six months after the date of the Separation from Service, and (ii) in the event
of death or Total and Permanent Disability, a single lump sum payment as set
forth in Section 5.3 of the Plan.


Section 5.6.  Transitional Elections Prior to 2009.  On or before December 31,
2008, if a Participant wishes to change his payment election as to either the
time or form of payment or both, the Participant may do so by completing a
Payment Election Form approved by the Administrator, provided that any such
election (i) must be made prior to the Participant’s Separation from Service,
death or Total and Permanent Disability, (ii) shall not take effect before the
date that is 12 months after the date the election is made and accepted by the
Administrator, (iii) does not cause a payment that would otherwise be made in
the year of the election to be delayed to a later year, and (iv) does not
accelerate into the year in which the election is made a payment that is
otherwise scheduled to be made in a later year.


Section 5.7.  Changes in Payment Elections after 2008.  On or after January 1,
2009, if a Participant wishes to change his or her payment election as to either
the time or form of payment or both, the Participant may do so by completing a
Payment Election Form approved by the Administrator, provided that any such
election (i) must be made prior to the Participant’s Separation from Service,
death or Total and Permanent Disability, (ii) must be made at least 12 months
before the date on which any benefit payments as of a fixed date or pursuant to
a fixed schedule are scheduled to commence, (iii) shall not take effect until at
least 12 months after the date the election is made and accepted by the
Administrator, and (iv) for payments to be made other than upon death or Total
and Permanent Disability, must provide an additional deferral period of at least
five years from the date such payment would otherwise have been made (or in the
case of any installment payments treated as a single payment, five years from
the date the first amount was scheduled to be paid).  For purposes of this Plan
and clause (iv) above, all installment payments under this Plan shall be treated
as a single payment.
 
 
6

--------------------------------------------------------------------------------


 
Section 5.8. Vesting.  Each Participant shall at all times be 100% vested as to
the balance of his or her Deferral Account.


ARTICLE VI
DEATH BENEFIT


Section 6.1. Death Benefit.  Upon the death of a Participant prior to a
Separation from Service, the beneficiary of the deceased Participant shall be
paid a benefit amount equal to 100% of the Participant’s Deferral
Account.  Payment of death benefits shall be in a single lump sum payment and
shall be paid within 60 days after the Administrator has received notification
of a Participant’s death, unless the Participant otherwise elects pursuant to
Article V hereof.


Section 6.2. Designation of Beneficiary. A Participant may, by written
instrument delivered to the Administrator during his lifetime, designate primary
and contingent beneficiaries to receive any benefit payments which may be
payable hereunder following the Participant’s death, and may designate the
proportions in which such beneficiaries are to receive such payments. The
Participant may change such designations from time to time, and the last written
designation filed with the Administrator prior to the Participant’s death shall
control. If a Participant fails to specifically designate a beneficiary or, if
no designated beneficiary survives the Participant, payment shall be made to the
beneficiary as determined under the Retirement Plan.


ARTICLE VII
ADMINISTRATION


Section 7.1. Duties of the Administrator. The Administrator shall oversee the
Plan in accordance with its terms and purposes. The Administrator shall have
complete authority to interpret and administer this Plan in accordance with its
terms.


Section 7.2. Finality of Decisions. The decisions made by and the actions taken
by the Administrator in the administration of the Plan shall be final and
conclusive on all persons.


Section 7.3. Indemnification of the Administrator. The Administrator shall not
be subject to individual liability with respect to this Plan. The Bank agrees to
indemnify and to defend to the fullest extent permitted by law any officer or
Employee who serves as Administrator (including any such individual who formerly
served as Administrator) against all liabilities, damages, costs, and expenses
(including attorneys’ fees and amounts paid in the settlement of any claims
approved by the Bank) occasioned by any act or omission to act in connection
with the Plan, if such act or omission is in good faith.
 
 
7

--------------------------------------------------------------------------------


 
ARTICLE VIII
AMENDMENT AND TERMINATION OF THE PLAN


Section 8.1. Amendment. The Board may at any time and from time to time amend,
suspend or terminate this Plan; provided, however, that no amendment, suspension
or termination may impair the rights of a Participant (or, in the case of a
Participant’s death, his beneficiary or estate) to receive payment of amounts
credited to such Participant’s Deferral Account prior to the effective date of
such amendment, suspension or termination.  Notwithstanding anything in the Plan
to the contrary, the Board may amend in good faith any terms of the Plan,
including retroactively, in order to comply with Section 409A of the Code.


Section 8.2 Termination. Under no circumstances may the Plan permit the
acceleration of the time or form of any payment under the Plan prior to the
Payment Events specified herein, except as provided in this Section 8.2.  The
Bank may, in its discretion, elect to terminate the Plan in any of the following
three circumstances and accelerate the payment of the entire unpaid balance of
the Participant’s Deferral Account in accordance with Section 409A of the Code:


(i)
the Plan is irrevocably terminated within the 30 days preceding a Change in
Control and (1) all arrangements sponsored by the Company and/or the Bank that
would be aggregated with the Plan under Treasury Regulation §1.409A-1(c)(2) are
terminated, and (2) each Participant and all participants under the other
aggregated arrangements receive all of their benefits under the terminated
arrangements within 12 months of the date the Company and the Bank irrevocably
take all necessary action to terminate the Plan and the other aggregated
arrangements;
   
(ii)
the Plan is irrevocably terminated at a time that is not proximate to a downturn
in the financial health of the Company or the Bank and (1) all arrangements
sponsored by the Company and/or the Bank that would be aggregated with the Plan
under Treasury Regulation §1.409A-1(c) if a Participant participated in such
arrangements are terminated, (2) no payments are made within 12 months of the
date the Company and the Bank take all necessary action to irrevocably terminate
the arrangements, other than payments that would be payable under the terms of
the arrangements if the termination had not occurred, (3) all payments are made
within 24 months of the date the Company and the Bank take all necessary action
to irrevocably terminate the arrangements, and (4) neither the Company nor the
Bank adopts a new arrangement that would be aggregated with the Plan under
Treasury Regulation §1.409A-1(c) if a Participant participated in both
arrangements, at any time within three years following the date the Company and
the Bank take all necessary action to irrevocably terminate the Plan; or


 
 
8

--------------------------------------------------------------------------------


 



   
(iii)
the Plan is terminated within 12 months of a corporate dissolution taxed under
Section 331 of the Code, or with the approval of a bankruptcy court pursuant to
11 U.S.C. §503(b)(1)(A), provided that the amounts deferred by each Participant
under the Plan are included in such Participant’s gross income in the later of
(1) the calendar year in which the termination of the Plan occurs, or (2) the
first calendar year in which the payment is administratively practicable.




ARTICLE IX
CLAIMS PROCEDURE


Section 9.1. Claims Procedure.


(a) A claim for benefits under the Plan shall be filed on an application form
supplied by the Administrator. Written notice of the disposition of the claim
shall be furnished to the claimant within 90 days after an application form is
received by the Administrator, unless special circumstances (as determined by
the Administrator) require an extension for processing the claim. If such an
extension is required, the Administrator shall render a decision as soon as
possible subsequent to the 90-day period, but such decision shall not be
rendered later than 180 days after the application form is received by the
Administrator. Written notice of such extension shall be furnished to the
claimant prior to the commencement of the extension and indicate the special
circumstances requiring such extension and the date by which the Administrator
expects to render the decision on the claim. In the event the claim is denied,
the Administrator shall set forth in writing the reasons for the denial and
shall cite pertinent provisions of the Plan upon which the decision is based. In
addition, the Administrator shall provide a description of any additional
material or information necessary for the claimant to perfect the claim, an
explanation of why such information is necessary, and appropriate information as
to the steps to be taken if the Participant or beneficiary wishes to submit such
claim for review as provided in (b) below.


(b) A Participant or beneficiary whose claim described in subsection (a) above
has been denied in whole or in part shall be entitled to the following rights if
exercised within 60 days after written denial of a claim is received:


(1) to request a review of the claim upon written application to the
Administrator;


(2) to review documents associated with the claim; and


(3) to submit issues and comments in writing to the Administrator.


(c) If a Participant or a beneficiary requests a review of the claim under
subsection (b) above, the Administrator shall conduct a full review (including a
formal hearing if desired) of such request, and a decision on such request shall
be made within 60 days after the Administrator has received the written request
for review from the Participant or the beneficiary. Special circumstances (such
as a need for full hearing on request) can allow the Administrator to extend the
decision on such request, but the decision shall be rendered no later than 120
days after receipt of the request for review. Written notice of such an
extension shall be furnished to the Participant or the beneficiary prior to the
commencement of the extension. The decision of the Administrator on review shall
be set forth in writing and shall include specific reasons for the decision, as
well as specific references to the pertinent provisions of the Plan upon which
the decision is based.
 
 
9

--------------------------------------------------------------------------------


 
ARTICLE X
MISCELLANEOUS


Section 10.1. No Employment Rights. Nothing contained in this Plan shall be
construed as a contract of employment between the Employer and an Employee, or
as a right of any Employee to be continued in the employment of the Employer, or
as a limitation of the right of the Employer to discharge any of its Employees,
with or without cause.


Section 10.2. Assignment. The benefits payable to Participants under this Plan
may not be assigned or alienated by the Participants. The same shall not be
subject to attachment or garnishment or other legal process by any creditor of
such Participant or beneficiary.


Section 10.3. Law Applicable. This Plan shall be governed by the laws of the
State of Pennsylvania, other than its laws respecting choice of law, to the
extent not preempted by the provisions of ERISA.


Section 10.4. Receipt and Release. Any payment to any Participant or beneficiary
in accordance with the provisions of the Plan shall, to the extent thereof, be
in full satisfaction of all claims against the Bank, the Administrator, and the
Plan.


Section 10.5. No Funding. The Plan constitutes a mere promise by the Bank to
make payments in accordance with the terms of the Plan, and Participants and
beneficiaries shall have the status of general unsecured creditors of the Bank.
Nothing in the Plan will be construed to give any Employee, or any other person,
rights to any specific assets of the Bank or of any other person.


IN WITNESS WHEREOF, the Bank has caused this Plan to be executed by its duly
authorized officers effective as of December 20, 2007.
 

    PARKVALE SAVINGS BANK
Attest:
                 /s/ Deborah M. Cardillo
 
By:
/s/ Robert J. McCarthy, Jr.
Deborah M. Cardillo
 
Robert J. McCarthy, Jr.
Corporate Secretary
 
President and Chief Executive Officer

 
 
10

--------------------------------------------------------------------------------

